19-3384
     Singh v. Garland
                                                                               BIA
                                                                         Poczter, IJ
                                                                      A206 097 338
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RICHARD J. SULLIVAN,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   SIMRANJIT SINGH,
14            Petitioner,
15
16                      v.                                  19-3384
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Tobin Kohane, Esq., New York, NY.
24
25   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
26                                      General; Anthony P. Nicastro,
27                                      Assistant Director; Sherease
28                                      Pratt, Senior Litigation Counsel,
 1                              Office of Immigration Litigation,
 2                              United States Department of
 3                              Justice, Washington, DC.

 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Simranjit Singh, a native and citizen of

 9   India, seeks review of a September 18, 2019, decision of the

10   BIA affirming a March 5, 2018, decision of an Immigration

11   Judge (“IJ”) denying asylum, withholding of removal, and

12   protection under the Convention Against Torture (“CAT”).   In

13   re Simranjit Singh, No. A 206 097 338 (B.I.A. Sept. 18, 2019),

14   aff’g No. A 206 097 338 (Immig. Ct. N.Y. City Mar. 5, 2018).

15   We assume the parties’ familiarity with the underlying facts

16   and procedural history.

17       We have reviewed the IJ’s decision as supplemented by

18   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

19   Cir. 2005).     We review the agency’s factual findings for

20   substantial evidence, and we review questions of law de novo.

21   See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191,

22   195 (2d Cir. 2014).

23       To establish eligibility, an asylum applicant must show
                                  2
 1   that he has suffered past persecution, or has a well-founded

 2   fear of future persecution, on account of race, religion,

 3   nationality, membership in a particular social group, or

 4   political     opinion.    See    8     C.F.R.     § 1208.13(b)(1).          Past

 5   persecution     creates    a    rebuttable       presumption       of   a   well-

 6   founded fear of future persecution on the basis of the

 7   original      claim.      Id.        The    Government      may    rebut    that

 8   presumption if it shows by a preponderance of the evidence

 9   that    the   applicant    could       avoid      future    persecution      “by

10   relocating     to   another     part       of   [his   or   her]   country    of

11   nationality . . . , and under all the circumstances, it would

12   be reasonable to expect the applicant to do so.”                        8 C.F.R.

13   § 1208.13(b)(1)(i)(B), (ii); see also Matter of D–I–M–, 24 I.

14   & N. Dec. 448, 450–51 (B.I.A. 2008) (discussing the burden

15   shifting framework).

16          Singh claimed that he would be persecuted if he returned

17   to India because he had been involved with a woman of a higher

18   caste, Manpreet.       He alleged that Manpreet’s family opposed

19   the relationship because he was of a lower caste and different

20   political affiliation, and that Manpreet’s brothers beat him

21   when they caught him with her.              Substantial evidence supports


                                             3
 1   the agency’s conclusion that Singh could reasonably relocate

 2   to   avoid       future        persecution.              See     8     C.F.R.

 3   § 1208.13(b)(1)(i)(B); Singh v. BIA, 435 F.3d 216, 219 (2d

 4   Cir. 2006) (“Asylum in the United States is not available to

 5   obviate re-location to sanctuary in one’s own country.”).

 6        Factors relevant in determining the reasonableness of

 7   relocation include “whether the applicant would face other

 8   serious harm in the place of suggested relocation; any ongoing

 9   civil strife within the country; administrative, economic, or

10   judicial infrastructure; geographical limitations; and social

11   and cultural constraints, such as age, gender, health, and

12   social     and   familial      ties.”      8    C.F.R.      § 1208.13(b)(3)

13   (effective to Nov. 2018); Singh v. Garland, 11 F.4th 106,114

14   (2d Cir. 2021).    The agency considered the relevant factors,

15   finding that Singh’s fear was speculative because he had not

16   dated Manpreet for four years, they were not in touch, and

17   the dispute was “highly localized” because it involved this

18   personal    conflict    with    her   family.         The   agency    further

19   considered Singh’s allegation that Manpreet’s brothers were

20   politically motivated, but it found no basis for that claim

21   because    Manpreet’s     brothers        did   not    mention       political


                                           4
 1   affiliations when they threatened Singh.                Although Singh

 2   claimed that he would be unable to relocate because of his

 3   caste, his caste is not written on his identity card nor is

 4   it evident from his name alone, and he admitted that strangers

 5   would not know his caste unless he affirmatively revealed it.

 6   The country conditions evidence did not reflect that caste

 7   affiliation    limits     an   individual’s   ability    to    relocate.

 8   Moreover, the IJ took administrative notice of a 2016 U.S.

9    State Department Human Rights Report, which reflects that the

10   Indian constitution bans caste discrimination.

11       Singh contends that the IJ, by taking administrative

12   notice   of    the    State     Department    report,    relieved     the

13   Government    of    its   burden   of   establishing    that   he   could

14   relocate.     However, DHS argued that Singh would be able to

15   relocate at the close of the hearing.           And the IJ may rely

16   on “all of the testimony and evidence contained in the record,

17   including     the    background     information”       when    analyzing

18   reasonable relocation.         Matter of D–I–M–, 24 I. & N. Dec. at

19   451; see also Singh, 11 F.4th at 118 (concluding that agency

20   did not err in concluding that Government met its burden of

21   establishing ability to relocate where substantial evidence


                                         5
 1   supported agency’s relocation findings).

 2       Singh argues that the agency ignored evidence that he

 3   would be unable to relocate, but the evidence he cites does

 4   not undermine the agency’s conclusion.        He relies on an

 5   affidavit from members of Manpreet’s village, which avers

 6   that they are monitoring the community and his family for his

 7   return, not that they will seek him out or will know if he

 8   returns to another area of India.   Singh also argues that the

9    IJ failed to consider the statement of a friend of Manpreet’s

10   confirming that Singh and Manpreet are still in love and that

11   Singh calls her to check on Manpreet.      But the agency does

12   not have to explicitly address each item of evidence, and

13   this statement does not indicate that Manpreet’s family would

14   pursue Singh in other regions of India.    See Xiao Ji Chen v.

15   U.S. Dep’t. of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006)

16   (requiring IJ to consider “significant factual assertions,”

17   but not to “expressly parse or refute on the record” each

18   piece of evidence) (internal quotation marks omitted).

19       Singh further contends that the IJ should not have relied

20   solely on the U.S. State Department report.    However, the IJ

21   properly took administrative notice of the report, and did


                                   6
 1   not rely on it to the exclusion of other evidence.                                See 8

 2   C.F.R.    §   1003.1(d)(3)(iv)(A)               (authorizing     “administrative

 3   notice of commonly known facts such as current events or the

 4   contents of official documents”); Jian Hui Shao v. Mukasey,

 5   546 F.3d 138, 166 (2d Cir. 2008) (“[W]hile we have emphasized

 6   that State Department reports are not binding on the BIA, we

 7   have    recognized      that     such       reports    are    usually       the    best

 8   available source of information on country conditions.”)

 9   (internal quotation marks omitted).                     As the IJ found, the

10   State     Department       report           reflected        that     the     Indian

11   constitution prohibits caste discrimination, registration of

12   caste    status     was    for       affirmative       action       purposes,       the

13   government had implemented programs to empower lower caste

14   members, and caste discrimination was common in rural areas.

15   The report thus supports the IJ’s conclusion that Singh could

16   relocate      to   an   urban       area,       particularly     considering        his

17   testimony that his caste status is not included on his

18   identification or evident from his name.                     Singh’s own country

19   conditions evidence does not support his position that he

20   will be unable to relocate.                 He submitted evidence of honor

21   killings,      primarily       of    women       who   married      against       their


                                                 7
 1   family’s wishes, but Singh had not been in a relationship

 2   with Manpreet for many years and did not testify to any

 3   definite plan to marry, and the evidence did not show that

 4   Manpreet’s family would or could pursue him throughout India.

 5       In    sum,   the    agency’s      conclusion    that   Singh   could

 6   reasonably relocate within India is supported by substantial

 7   evidence,    given     that   his   fear   was   limited   to   harm    by

 8   Manpreet’s family in the event he returned to that area.               See

9    8 C.F.R. § 1208.13(b)(1)(i)(B), (ii).            The relocation finding

10   is dispositive of asylum, withholding of removal, and CAT

11   relief.   See Lecaj v. Holder, 616 F.3d 119–20 (2d Cir. 2010).

12       For the foregoing reasons, the petition for review is

13   DENIED.     All pending motions and applications are DENIED and

14   stays VACATED.

15                                       FOR THE COURT:
16                                       Catherine O’Hagan Wolfe,
17                                       Clerk of Court




                                          8